Butleb, J.
The libels are founded on contract; the libelants alleging an engagement of their services, and a refusal to employ them when tendered. A careful examination of tho testimony has not satisfied me that such a contract existed. The respondent contracted with Oapt. Dahl, of the Cynthia, to take her (the respondent) to Philadelphia, for a consideration agreed upon, Capt. Dahl to find all the necessary means at his own expense. There is nothing "whatever in the testimony to justify a belief that the respondent *928entered into any contract with the libelants, directly or otherwise. The testimony of the master of the Savannah, on cross-examination, that Capt. Dahl was his “agent,” might mislead, if considered without reference to his testimony in chief. Taken altogether, the state-men ts of the witness show quite plainly that Capt. Dahl was not authorized to make contracts in the respondent’s name, or on her behalf; nor does it anywhere appear that he undertook to do so.
This view of the facts renders other questions raised unimportant.